J-A11038-22
J-A11039-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: C.M.M., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: V.M., MOTHER                 :
                                         :
                                         :
                                         :
                                         :   No. 1014 EDA 2021

                Appeal from the Order Entered April 23, 2021
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000264-2020,
                          CP-51-DP-0002011-2017

   IN THE INTEREST OF: A.S.C., A         :   IN THE SUPERIOR COURT OF
   MINOR                                 :        PENNSYLVANIA
                                         :
                                         :
   APPEAL OF: V.M., MOTHER               :
                                         :
                                         :
                                         :
                                         :   No. 1015 EDA 2021

               Appeal from the Order Entered April 23, 2021
       In the Court of Common Pleas of Philadelphia County Juvenile
               Division at No(s): CP-51-AP-0000265-2020,
                         CP-51-DP-0002012-2017

BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                   FILED NOVEMBER 15, 2022

      V.M. (“Mother”) appeals from the decrees involuntarily terminating her

parental rights to her son, C.M.M., and her daughter, A.S.C (collectively, “the

Children”). She also appeals from the orders changing the Children’s
J-A11038-22
J-A11039-22

permanency goals from reunification to adoption.1 After careful review, we

affirm the decrees and dismiss as moot the appeals from the goal change

orders.

       C.M.M. was removed from Mother’s physical custody on May 23, 2017,

when he was six years old, due to a Child Protective Services (“CPS”) report

alleging that he appeared at school that day with excessive bruising on his

face and behind his ears. Trial Court Opinion, 6/21/21, at 1. The report alleged

that Mother told C.M.M. not to disclose how he sustained his injuries, but he

had said that they occurred after Mother hit him with a hairbrush and scissors.

Id. He also stated that his nose and mouth were bleeding from his injuries.

Id. at 2.

       That same day, Philadelphia Department of Human Services (“DHS”)

workers interviewed C.M.M. in school and observed “bruising around both of

[his] eyes, on both cheeks, and both arms, as well as scratches behind his ear

and on his shoulder blade.” Id. C.M.M. went to his maternal aunt’s home that

day, and DHS developed a safety plan for the child while in her care. Id.

A.S.C., who was three years old, remained in Mother’s home, and DHS




____________________________________________


1These appeals are presently before us following this Court’s remand for
Mother to file amended notices of appeal, pursuant to Commonwealth v.
Young, 265 A.3d 462 (Pa. 2021). See In re C.M.M., 1014 EDA 2021, 2022
WL 2825437 (Pa.Super. July 20, 2022) (unpublished memorandum). Because
Mother’s appeals arise from the same proceeding and raise similar arguments,
we consider them together.

                                           -2-
J-A11038-22
J-A11039-22

referred Mother to the Community Umbrella Agency (“CUA”) for in-home

services. Id.

      During its investigation of C.M.M.’s injuries, DHS learned that the

incident between Mother and C.M.M. occurred when Mother found him cutting

A.S.C.’s hair. DHS Exhibit 6. DHS concluded that the CPS report was an

indicated report. In the course of the investigation, DHS learned that C.M.M.

was truant; A.S.C. displayed aggressive behaviors; Mother had a history of

substance abuse; and there was a history of domestic violence in the home.

Id. at 2.

      The trial court adjudicated the Children dependent, and they were

placed together with foster parents (“original foster parents”). The court

referred the Children for mental health assessments, and ordered Mother to

attend the Achieving Reunification Center (“ARC”) for domestic violence

counseling. Trial Ct. Op. at 3. It also directed Mother to see the Clinical

Evaluation Unit (“CEU”) for drug screens and a dual diagnosis assessment,

and to undergo a parenting capacity evaluation (“PCE”). Id.

      Following a child abuse and permanency review hearing, the trial court

found that Mother had perpetrated “child abuse” against C.M.M. (“child abuse

order”). Mother did not appeal. The court also ordered that the CPS report be

upgraded from indicated to founded. Id.

      The Children were diagnosed with posttraumatic stress disorder

(“PTSD”), and have participated consistently and separately in trauma-


                                    -3-
J-A11038-22
J-A11039-22

focused cognitive behavioral therapy from the time of their adjudication

through the subject proceedings. N.T., 2/22/21, at 42, 174-75. According to

C.M.M.’s therapist from Children’s Crisis Treatment Center (“CCTC”), Kaitlyn

Monaghan, C.M.M. receives this treatment because of his history of physical

abuse by Mother and emotional abuse by Mother’s paramour, J.Z. Id. at 42.

C.M.M. recounted in therapy that J.Z. “would duct tape him and his sister to

the couch and make them watch scary movies.” Id. at 46-47. He also

recounted that J.Z. “put bugs in his food . . . [and] killed his pet turtle and put

it in his bed.” Id. at 47. Monaghan testified C.M.M. initially presented with

      a lot of hypervigilance, fear and anxiety, particularly around
      [M]other’s . . . paramour. . . . So — feeling like he was around,
      seeing a red car and having triggers and memories related to that,
      nightmares. Overall, a lot of fear. Additionally, [C.M.M.] did have
      some fear around mom, his experiences of whether or not mom
      was telling the truth or not, a lot of hesitation around his
      attachment with her at that time.

Id. at 43.

      Likewise, A.S.C.’s therapist from CCTC, Molly Reeves, testified that

A.S.C. suffered emotional abuse by J.Z. Id. at 177. A.S.C. disclosed that J.Z.

“forc[ed] her and her brother [C.M.M.] to watch scary movies.” Id. A.S.C. also

disclosed sexual abuse by J.Z. Id. Reeves reported that A.S.C. initially

presented with “anxiety, described as frequently discussing fears of [J.Z.] and

fears about scary movies . . . and intrusive thoughts and memories about

[J.Z.]. . . .” DHS Exhibit 6.




                                       -4-
J-A11038-22
J-A11039-22

      Monaghan and Reeves have discussed the Children’s trauma history

with Mother and have assessed her “readiness to move forward with

accountability, responsibility, and understanding [her] role in the [Children]’s

trauma, validating the [Children]’s symptoms, and moving toward repairing

the relationship between parent and child.” N.T., 2/22/21, at 48-49. However,

both therapists agree that Mother has consistently failed to take responsibility

for the Children’s trauma. Id. at 70, 180-82. For instance, with respect to

C.M.M.’s physical injuries that led to the Children’s placement, Monaghan

testified that Mother attributed the injuries to a television falling on him and/or

he ran into a counter. Mother subsequently “said she had tapped C.M.M. on

the hand two times, and then he ran and fell.” Id. at 51. With respect to J.Z.,

Monaghan testified Mother initially stated that the Children’s allegations could

not be true because they were never alone with him. Id. at 52. However,

Mother subsequently indicated that she was starting to believe the Children.

Id.

      In October of 2018, Erica Williams, Psy.D., submitted her first PCE

report. DHS Exhibit 9. With respect to J.Z., Dr. Williams reported that Mother

claimed she was no longer in contact with him. Id. at 5. Further, Dr. Williams

reported that Mother did not admit having abused C.M.M., and she did not

acknowledge the injuries he had sustained to his face. Id. at 8. Dr. Williams

was aware that family therapy was one of her permanency goals, but she did

not recommend that it occur until Mother “demonstrat[ed] accountability for


                                       -5-
J-A11038-22
J-A11039-22

her behavior leading to [C.M.M.’s] placement.” Id. Dr. Williams concluded her

report with the following recommendations:

      (1) Mother engage in individual therapy for the purpose “of
      identifying [the] mechanism of abuse, developing accurate
      narratives of the events, . . . developing ongoing plans to ensure
      safety of the [C]hildren. . . .”;

      (2) family therapy should not commence without the approval of
      the Children’s therapists and until Mother demonstrates
      accountability for her behavior leading to the Children’s
      placement; and

      (3) visitation remain supervised until Mother enrolls in individual
      therapy, develops a plan to ensure the Children’s safety in her
      care, and family therapy is established.

Id. at 9.

      Mother complied engaged in individual therapy and developed a plan for

the Children’s safety, and the trial court permitted her to have unsupervised

visitation with the Children in November 2018. Trial Ct. Op. at 5.

      In November 2019, the trial court found that Mother had moderately

complied with her permanency plan and had made minimal progress in

alleviating the circumstances necessitating the Children’s placement. For

instance, A.S.C.’s therapist reported that the first family session was

scheduled for November 2019, but it was canceled “due to concern that

[Mother] was verbalizing perspectives that would be emotionally damaging to

[A.S.C.], such as it was [C.M.M.]’s fault that [A.S.C.] was in foster care.” Trial

Ct. Op. at 7; DHS Exhibit 6. The court reduced Mother’s visitation to weekly




                                      -6-
J-A11038-22
J-A11039-22

line-of-sight/line-of-hearing at either the agency or in the community, which

continued through the time of the subject proceedings. Id. at 6.

      Monaghan began working with C.M.M. in March 2019, at which time he

was living, along with A.S.C., with the original foster parents. N.T., 2/22/21,

at 62. Monaghan stated that, prior to mid-2020, C.M.M. had “a positive

attachment” to the original foster parents. Id. at 64. However, in mid-2020,

C.M.M. began to blame the original foster parents for his not being reunified

with Mother. Id. at 76. Monaghan testified that C.M.M. “oscillates a lot

between self-blame and having a more accurate understanding of why he’s in

placement.” Id. at 60. C.M.M. made unspecified allegations against the

original foster parents, which were ultimately deemed unfounded, and he was

placed in a different foster home. Id. at 62-65, 112-13. C.M.M. was later

moved again to a respite placement, where he resided at the time of the

subject proceeding. Id. at 62, 195.

      The record reveals that A.S.C. was also removed from the original foster

parents in 2020, for unspecified reasons, and hospitalized at Belmont Hospital

for mental and behavioral issues. Upon discharge, he was placed in a respite

foster home. Id. at 175-76. At the time of the subject termination proceeding,

A.S.C. was again with the original foster parents, with whom Reeves testified

she has “a very stable and positive attachment.” Id. at 188.

      The Children’s trauma therapists reported in June 2020 that, to resolve

their PTSD symptoms, the Children need to “live with a safe, consistent,


                                      -7-
J-A11038-22
J-A11039-22

supportive caregiver, who is able to validate and support [the] Children

around their exposure to trauma and [who] can respond appropriately to their

symptoms and needs, as well as prioritize their emotional and physical needs.”

Trial Ct. Op. at 8; DHS Exhibit 6.

      On July 30, 2020, DHS filed petitions for the involuntary termination of

Mother’s parental rights to the Children pursuant to 23 Pa.C.S.A. §

2511(a)(1), (2), (5), (8), and (b). It also petitioned for a goal change from

reunification to adoption. A hearing on the petitions occurred on February 22,

2021, and April 23, 2021, by video conference due to the Covid-19 pandemic.

By the conclusion of the hearing, C.M.M. was ten years old, and A.S.C. was

seven years old. The Children’s best interests were represented during the

hearing by a guardian ad litem (“GAL”), and their legal interests were

represented by counsel.

      At the hearing, in addition to the testimony of Monaghan, Reeves, and

Dr. Williams, DHS presented testimony from CUA caseworker Denise Jenkins,

and Tiffany Tillman, the DHS caseworker for the family since September of

2020. Tillman testified that Mother’s outstanding permanency goals involved

still needing to make the necessary progress in her individual therapy as

recommended by Dr. Williams in the PCE reports and then commencing family

therapy at the discretion of the Children’s therapists. N.T., 2/22/21, at 193.

      DHS also presented an updated report from Dr. Williams following her

evaluation of Mother in August of 2020. Dr. Williams expressed concern that


                                     -8-
J-A11038-22
J-A11039-22

Mother had consistently been “shifting in the information she reports and what

she is accountable for regarding [the C]hildren’s placement and ongoing

placement.” DHS Exhibit 10 at 10. For instance, Dr. Williams found that,

although Mother denied any history of mental health, arrests and/or legal

issues, and substance abuse, her records proved otherwise. Id. at 7-9; DHS

Exhibit 9 at 5-6. Based on the foregoing, Dr. Williams recommended that

Mother’s mental health treatment be expanded to “include developing an

accurate narrative of events in her life to best develop areas of need and

support her in developing a larger capacity for accuracy and accountability in

her life events.” DHS Exhibit 10 at 10.

      The Children’s counsel presented the testimony of Roya Paller

concerning their preferred outcome in the involuntary termination matter. She

said that C.M.M. “was extremely clear on what adoption was and [he] really

defined it quite well, and [A.S.C.] seemed to discuss adoption in terms of a

forever home.” Id. at 15. Paller testified that C.M.M. “was fine with adoption.”

Id. She testified that C.M.M.’s “real stress . . . came from knowing that he is

in a home that doesn’t really want him there[.]” Id. at 16. She explained that

C.M.M. is in a respite home, and that his foster father is “very vocal” in front

of C.M.M. that he is not interested in being a permanent resource. Id. at 17-

18. With respect to A.S.C., Paller testified that she “was very clear she did not

want to leave [her] foster home and wanted to live there forever, but also

wanted to talk to mom once in awhile [sic].” Id. at 15.


                                      -9-
J-A11038-22
J-A11039-22

     Finally, Mother testified on her own behalf. The GAL recommended, and

the Children’s legal counsel argued, that Mother’s parental rights be

terminated. N.T., 4/23/32, at 45-46.

     The trial court involuntarily terminated Mother’s parental rights to both

Children, in April 2021, pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and

2511(b). It also changed the Children’s permanency goals to adoption. Mother

timely appealed and contemporaneously filed concise statements of errors

complained of on appeal. See Pa.R.A.P. 1925(a)(2)(i) and (b).

     Mother raises the following issues for review in her appeals relating to

C.M.M.:

     1.    Whether the trial court erred or abused [its] discretion when
           terminating Mother’s rights under 23 Pa.C.S.A. §
           2511(a)(2), (5), (8) and changing the goal to adoption
           because Mother is fully compliant with her goals and
           objectives.

     2.    Whether the trial court erred or abused [its] discretion when
           terminating Mother’s rights under 23 Pa.C.S.A. § 2511(b)
           and changing the goal to adoption because there is evidence
           that [C.M.M.] is bonded to nobody except to Mother.

     3.    Whether the trial court erred or abused [its] discretion when
           terminating Mother’s rights under 23 Pa.C.S.A. §
           2511(a)(2), (5), (8) because the therapeutic services
           offered by [DHS] are egregiously inappropriate.

     4.    Whether the trial court erred or abused [its] discretion when
           terminating    Mother’s    rights   under     23    Pa.C.S.A.
           § 2511(a)(2), (5), (8) when it denied the right to
           cross[-]examine the DHS witnesses based on medical
           evidence.




                                   - 10 -
J-A11038-22
J-A11039-22

Mother’s Brief I at 5.2

       Mother raises the following issues for review in her appeals relating to

A.S.C.:

       1.     Whether the trial court erred or abused [its] discretion when
              terminating Mother’s rights under 23 Pa.C.S.A. §
              2511(a)(2), (5), (8) and changing the goal to adoption
              because Mother is fully compliant with her goals and
              objectives.

       2.     Whether the trial court erred or abused [its] discretion when
              terminating Mother’s rights under 23 Pa.C.S.A. § 2511(b)
              and changing the goal to adoption because there is evidence
              that [A.S.C.] is bonded to Mother.

Mother’s Brief II at 5.

       We first review Mother’s issues regarding the involuntary termination

decrees. They are interrelated, and we review them together. “In cases

concerning the involuntary termination of parental rights, appellate review is

limited to a determination of whether the decree of the termination court is

supported by competent evidence.” In re Adoption of C.M., 255 A.3d 343,

358 (Pa. 2021). We accept the trial court’s findings of fact and credibility

determinations if they are supported by the record. Interest of S.K.L.R., 256

A.3d 1108, 1123 (Pa. 2021). “Where the trial court’s factual findings are

supported by the evidence, an appellate court may not disturb the trial court’s




____________________________________________


2In this disposition, we identify Mother’s brief relating to C.M.M. as “Mother's
Brief I” and A.S.C. as “Mother’s Brief II.”

                                          - 11 -
J-A11038-22
J-A11039-22

ruling unless it has discerned an error of law or abuse of discretion.” In re

Adoption of L.A.K., 265 A.3d 580, 591 (Pa. 2021).

      “[A]n abuse of discretion does not result merely because the reviewing

court might have reached a different conclusion” or “the facts could support

an opposite result.” In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

Instead, an appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id. at 826.

      In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental “right to make decisions concerning the

care, custody, and control” of his or her child with the “child’s essential needs

for a parent’s care, protection, and support.” C.M., 255 A.3d at 358. As such,

the law of this Commonwealth requires the moving party to establish the

statutory grounds by clear and convincing evidence, which is evidence that is

so “clear, direct, weighty, and convincing as to enable a trier of fact to come

to a clear conviction, without hesitance, of the truth of the precise facts in

issue.” Id. (citation omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act. “Subsection (a) provides eleven enumerated grounds describing

particular conduct of a parent which would warrant involuntary termination.”

Id. at 359; see also 23 Pa.C.S.A. § 2511(a)(1)-(11). In evaluating whether

the petitioner proved grounds under subsection 2511(a), the trial court must


                                     - 12 -
J-A11038-22
J-A11039-22

focus on the parent’s conduct and avoid using a “balancing or best interest

approach.” Interest of L.W., 267 A.3d 517, 524 n.6 (Pa.Super. 2021)

(citation omitted). If the trial court determines the petitioner established

grounds for termination under subsection 2511(a) by clear and convincing

evidence, the court then must assess the petition under Section 2511(b),

which focuses on the child’s needs and welfare. In re T.S.M., 71 A.3d 251,

267 (Pa. 2013).

       Instantly, we analyze the involuntary termination decrees pursuant to

subsections 2511(a)(8) and (b):3

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed from
              the date of removal or placement, the conditions
              which led to the removal or placement of the child
              continue to exist and termination of parental rights
              would best serve the needs and welfare of the child.

                                          ***

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
____________________________________________


3 This Court need only agree with any one subsection of Section      2511(a), in
addition to Section 2511(b), in order to affirm the termination      of parental
rights. In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)             (en banc).
Therefore, we need not review Mother’s issues with respect           to Section
2511(a)(1), (2), and (5).

                                          - 13 -
J-A11038-22
J-A11039-22

      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

      To satisfy subsection 2511(a)(8), the petitioner must prove: (1) that

the child has been removed from the care of the parent for at least 12 months;

(2) that the conditions which led to the removal or placement of the child still

exist; and (3) that termination of parental rights would best serve the needs

and welfare of the child. In re Adoption of J.N.M., 177 A.3d 937, 943

(Pa.Super. 2018). Subsection 2511(a)(8) does not require the court to

evaluate a parent’s willingness or ability to remedy the conditions that led to

the placement of the children. In re M.A.B., 166 A.3d 434, 446 (Pa. Super.

2017). “[T]he relevant inquiry” regarding the second prong of subsection

2511(a)(8) “is whether the conditions that led to removal have been remedied

and thus whether reunification of parent and child is imminent at the time of

the hearing.” In re I.J., 972 A.2d 5, 11 (Pa.Super. 2009). Further, the court

may not consider, as part of the subsection 2511(a)(8) analysis, the parent’s

efforts initiated after the giving of notice of the filing of the petition. 23

Pa.C.S.A. § 2511(b).

      With respect to subsection 2511(b), the court “shall give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.” 23 Pa.C.S.A. § 2511(b). The “emotional needs and welfare of


                                     - 14 -
J-A11038-22
J-A11039-22

the child have been properly interpreted to include intangibles such as love,

comfort, security, and stability.” T.S.M., 71 A.3d at 267 (citation and

quotation marks omitted). Our Supreme Court has made clear that Section

2511(b) requires the trial court to consider the nature and status of the bond

between a parent and child. In re E.M., 620 A.2d 481, 484-85 (Pa. 1993).

The existence of a bond does not necessarily result in denial of a termination

petition. T.S.M., 71 A.3d at 267. Instead, the court must examine the effect

on the child of severing such bond. Id. “When examining the effect upon a

child of severing a bond, courts must examine whether termination of parental

rights will destroy a ‘necessary and beneficial relationship,’ thereby causing a

child to suffer ‘extreme emotional consequences.’” J.N.M., 177 A.3d at 944

(quoting E.M., 620 A.2d at 484-85).

      “While a parent’s emotional bond with his or her child is a major aspect

of the [s]ubsection 2511(b) best-interest analysis, it is nonetheless only one

of many factors to be considered by the court when determining what is in the

best interest of the child.” In re M.M., 106 A.3d 114, 118 (Pa.Super. 2014).

“[I]n addition to a bond examination, the trial court can equally emphasize

the safety needs of the child, and should also consider the intangibles, such

as the love, comfort, security, and stability the child might have with the foster

parent.” Id. (citation omitted; alteration in original).

      Instantly, Mother’s arguments are premised on the bald assertion that

the initial DHS investigation was flawed regarding her alleged physical abuse


                                      - 15 -
J-A11038-22
J-A11039-22

of C.M.M., and this resulted in the trial court improperly issuing the child abuse

order. Mother’s Br. I at 12; Mother’s Br. II at 11. Mother acknowledges that

she “temporarily lost her control when she caught [C.M.M.] using a pair of

scissors to cut his sister’s hair” and “hit the child,” but maintains that her

conduct did not amount to “child abuse.” Mother’s Br. I at 12-13; Mother’s Br.

II at 11. She then contends that the Children’s therapists based their

treatment plans erroneously on the finding of physical abuse. Likewise, Mother

asserts that Dr. Williams, who performed the PCE, “worked from the premise

of the physical abuse as the cause for the [Children’s] placement.” Mother’s

Br. I at 13. Mother argues, “Though [she] could no longer appeal the child

abuse finding, the Court can still review the issue of the appropriateness of

the behavioral or mental health treatments which form the backbone of

incapacity against [her].” Mother’s Br. I at 12; Mother’s Br. II at 11.

      We disagree. Mother never appealed from the child abuse order. It was

not only appropriate but necessary for the Children’s therapists and Dr.

Williams to base their treatments and/or recommendations on whether Mother

acknowledged her physical abuse of C.M.M. As such, the premise underlying

Mother’s arguments is flawed.

      With respect to subsection 2511(a)(8), Mother asserts that the trial

court relied upon prejudicial and speculative evidence related to the second

prong, i.e., the conditions that led to the removal or placement of the child

still exist. She argues, “When [the court] sees no progress from Mother, it’s


                                     - 16 -
J-A11038-22
J-A11039-22

[sic] reasoning is that things stay[ed] the same over a period of forty[-]five

months.” Mother’s Br. I at 20; Mother’s Br. II at 18. Mother asserts that this

finding is not supported by the record because she made progress with her

permanency plan during the first two years of the Children’s dependency, and

that the court erred in failing to consider that progress. Id. With respect to

her lack of current progress, Mother baldly asserts, “The present state of

conditions resulted from a change of treatment team. The case had been

progressing until the current treatment team took over. The conditions

actually worsened gradually under the current treatment team.” Id.

       This line of argument is meritless. Although the record indicates that

Mother complied with her permanency plan and was granted unsupervised

visitation at certain times during the first two years of the Children’s

dependency, her visitation was later reduced to supervised in November 2019,

and remained so at the time of the subject proceeding, as a result of her lack

of progress, which was detrimental to the Children. Upon review, there is no

evidence in the certified record to support Mother’s claim that her lack of

progress was due to a change in the treatment team.4

____________________________________________


4 Monaghan provided the only testimonial evidence regarding a change in
treatment teams, specific to C.M.M. She testified:

       Q: [In] 2020, did you have concerns . . . whether service providers
       that pre[-]dated the current team were giving [C.M.M.]
       information about how much control he had over the permanency
       decision?
(Footnote Continued Next Page)


                                          - 17 -
J-A11038-22
J-A11039-22

       Moreover, contrary to Mother’s argument, the trial court did consider

her progress in the first two years of the Children’s dependencies, but it was

not a relevant consideration under subsection 2511(a)(8). What was relevant

was the state of Mother’s progress at the time of the hearing and whether

reunification was imminent at that time. See I.J., 972 A.2d at 11.

       Furthermore, in addition to Mother’s physical abuse of C.M.M., the

Children have remained in placement because they were traumatized by J.Z.,

and Mother initially denied their allegations against him. Mother started to

believe the Children’s allegations at an unspecified point in 2019, including,

but not limited to, that J.Z. sexually abused A.S.C. However, she then

misrepresented that he was no longer in her life. N.T., 2/22/21, at 52, 181.

However, Mother admitted on cross-examination by the GAL:



____________________________________________




       A: Yes, I do believe that was a factor.

                                           ...

       A: (inaudible) before this team, I do think that caused a lot of
       pressure to [C.M.M.], and it did cause a significant amount of
       harm in his relationship with the [original foster parents]. . . . [I]t
       has taken some time to really regain that positive feeling toward
       the [original foster parents].

N.T., 2/22/21, at 64-65. Although none of the parties’ counsel inquired further
about C.M.M.’s prior treatment team, the foregoing testimony does not
support Mother’s argument that the new treatment team is responsible for her
lack of progress. Rather, Monaghan’s testimony indicates that the prior team
harmed C.M.M.’s positive relationship with the original foster parents in a
manner unspecified in the record.

                                          - 18 -
J-A11038-22
J-A11039-22

      Q. [Y]ou’re aware of all the concerns that have been brought up
      in regard to [C.M.M.]’s fear of [J.Z.]; is that correct?

      A. Yes.

      Q. And even with that information, you decided to renew your
      relationship with him; is that correct?

                                        ...

      A. Correct.

N.T., 4/23/21, at 29-30. In fact, Mother subsequently gave birth to J.Z.’s child.

N.T., 2/22/21, at 53. Monaghan testified that this caused C.M.M. to suffer “an

increase in confusion, an increase in anxiety, and really not knowing what’s

true and what’s not true.” Id. at 59.

      Monaghan testified that, in early 2020, C.M.M. “had new experiences of

anxiety,” which she attributed to Mother telling C.M.M. that she was dating

J.Z., but that “he was not to say anything about it.” Id. at 55-56. Monaghan

testified that Mother told her there were two men with the same name and

that throughout her treatment of C.M.M., the child was identifying the wrong

man. Id. at 55. Monaghan also said that Mother had recently told C.M.M. that

J.Z. was dead, which was also untrue. Id. at 57. Monaghan related that

Mother’s history of “inconsistencies related to what’s being said to [C.M.M.]”

included C.M.M. “being told to lie or experiencing pressure to say things that

haven’t happened or [not] say things that have happened. . . .” Id. at 60. She

testified that Mother’s conduct in this regard presented a barrier to




                                     - 19 -
J-A11038-22
J-A11039-22

unsupervised visitation and, ultimately, to reunification with C.M.M. Id. at 58-

60.

      Significantly, Monaghan indicated that C.M.M.’s negative behavior in

mid-2020 toward the original foster parents was caused by Mother’s

inconsistencies about her involvement with J.Z. She testified:

      Q: [Y]ou indicated there was a period of emotional stability
      [C.M.M.] had with [the original foster parents].

       In your testimony, you also talked about him learning about
      [M]other’s pregnancy, . . . some allegations that he made
      (unintelligible) [toward] [the original foster parents], and then
      some statements that he made in regard to being pressured to
      hid[e] [M]other’s relationship with [J.Z.].

       Did I state those in the chronological sequence of when you
      understood that they occurred . . .?

      A. [T]hat is the chronological order in which I have heard that
         from [C.M.M.].

      Q. Would it be fair to say that [C.M.M.]’s behavioral disruption in
      2020 came after the birth of [Mother’s new child]?

      A. Yes.

Id. at 112-13.

      Based on the foregoing, the record supports the trial court’s findings.

Thus, we discern no abuse of discretion by the court’s determination that the

conditions that led to the removal of the Children continue to exist.

      Likewise, with respect to the final prong of subsection 2511(a)(8) – that

termination would best serve the Children’s needs and welfare – we discern

no abuse of discretion. The Children’s therapists and the DHS caseworker,


                                     - 20 -
J-A11038-22
J-A11039-22

Tiffany Tillman, testified that the Children needed permanency. N.T., 2/22/21,

at 78-81, 100-01, 183, 194. Tillman testified that it would be detrimental to

A.S.C. to remove her again from the home of the original foster parents, who

desire to adopt her. Id. at 191-92. With respect to C.M.M., Tillman testified

that the plan is to return him to the original foster parents after providing

therapy for him and the foster mother. Id. at 195-96. Monaghan similarly

testified that C.M.M. has been “exhibiting symptoms related to crisis in recent

weeks.” Id. at 100. She explained:

      [C.M.M.] has historically exhibited stability with [the original foster
      parents]. He exhibited positive attachment with them at the time
      of residing with them.

      [C.M.M.] currently is exhibiting more crisis-prone behaviors and
      symptoms, I believe, in relation to his various placements, and
      this being a respite care provider [where he currently resides].

      In relation to [C.M.M.]’s relationship with [M]other, I believe that
      the inconsistencies related to statements that are being made to
      [C.M.M.] actually increased his feelings of instability and
      decreased emotional safety for him, between himself and his
      mom.

Id. In addition, Tillman testified that C.M.M. should be adopted because

Mother could not meet his emotional and physical needs. Id. at 199. The

record amply supports the trial court’s termination of Mother’s parental rights

to the Children pursuant to subsection 2511(a)(8).

      Turning to Section 2511(b), Mother argues that the trial court erred in

terminating her parental rights because C.M.M. “is bonded to nobody but” her,

“and the plan for [him] is uncertain and speculative.” Mother’s Br. I at 21.


                                      - 21 -
J-A11038-22
J-A11039-22

Mother argues that A.S.C. is bonded to her as well, and that the court erred

by not examining whether the termination of her parental rights will have a

detrimental effect on A.S.C.’s developmental needs. Mother’s Br. at II at 19-

20. We disagree.

      With respect to the bond analysis pursuant to Section 2511(b), our

Supreme Court confirmed that, “the mere existence of a bond or attachment

of a child to a parent will not necessarily result in the denial of a termination

petition.” T.S.M., 71 A.3d at 267. In considering the affection which a child

may have for his or her natural parents, this Court has stated:

         [C]oncluding a child has a beneficial bond with a parent
         simply because the child harbors affection for the parent is
         not only dangerous, it is logically unsound. If a child’s
         feelings were the dispositive factor in the bonding analysis,
         the analysis would be reduced to an exercise in semantics
         as it is the rare child who, after being subject to neglect and
         abuse, is able to sift through the emotional wreckage and
         completely disavow a parent. . . . Nor are we of the opinion
         that the biological connection between [the parent] and the
         children is sufficient in of itself, or when considered in
         connection with a child’s feeling toward a parent, to
         establish a de facto beneficial bond exists. The psychological
         aspect of parenthood is more important in terms of the
         development of the child and its mental and emotional
         health than the coincidence of biological or natural
         parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa.Super. 2008) (internal citations and

quotation marks omitted).

      Instantly, the record reveals that the Children have suffered tragically

due to the lack of stability and permanency in their lives since August of 2017,

when they were adjudicated dependent. Mother’s inconsistencies and/or

                                     - 22 -
J-A11038-22
J-A11039-22

misrepresentations regarding her physical abuse of C.M.M. and whether she

continued to be involved with J.Z. have had a detrimental effect on C.M.M.,

causing him to be in crisis at the time of the subject proceeding. At the time

of the hearing, C.M.M. was residing in a respite home. N.T., 2/22/21, at 78-

80. Monaghan testified:

      [C.M.M.]’s emotional well-being has disintegrated over the last
      few months in relation to his various placements.

      I think continuing this process much longer will lead to irreparable
      harm for [C.M.M.]. He does need stability[;] he does need
      emotional and physical safety, as well as validation of his feelings,
      and someone who can appropriately attune to his needs.

Id. at 69.

      Furthermore, Paller testified that C.M.M. “was fine with adoption,” and

“was very clear” about it. Id. at 15, 18. Paller explained,

      He defined it completely. He defined it as knowing that, “Your
      mom and dad don’t take care of you anymore. You go live with
      someone else forever.” Those were his words. And so I said, “Well,
      if that happens, [C.M.M.], you know that mom and dad may not
      be able to see you anymore?” And he said, “That’s fine. Maybe I’ll
      call her.” And I said, “That might not always be allowed when
      you’re adopted,” and he just shrugged his shoulders.

                                      ...

      — it was very flat, very straight answers and the only time I saw
      (inaudible) emotion was, again, the nervousness of [not] knowing
      where he’s going.

Id. at 18-19.

      Tillman testified regarding the permanency plan for C.M.M. as follows.

      Q. [D]o you believe it’s in [C.M.M.]’s best interest to be freed for
      adoption at this time?

                                     - 23 -
J-A11038-22
J-A11039-22


     A. Yes.

     Q. Is that based upon [his] need for a caregiver that can provide
     him with safety — emotional and physical — as well as to
     consistently meet his behavioral health needs (inaudible)?

     A. Yes.

     Q. And you would agree that [M]other is not able to provide that,
     in total, at this time?

     A. Yes, at this time, no.

     Q. And you believe that it has been harmful for [C.M.M.] to remain
     without clarity on what his permanency would be at this point?

     A. Yes.

     Q. And he has indicated that he is strongly bonded to his sister?

     A. Yes, he is.

     Q. And he indicates that he has a willingness to explore
     permanency through adoption, either with the [original foster
     parents] or an appropriate placement, correct?

     A. Yes. . . . I recently talked to [C.M.M.] about returning to the
     [original foster parents], and he expressed that he did not, but it
     seems like [C.M.M.] may be (inaudible) like, in the sense he still
     loves the [original foster parents].

     He (inaudible) says that he still loves them, he still prays for them.
     So, I think that (inaudible) in therapy that that’s something we
     could continue to explore. . . .

     Q. Do you believe that, although it might be painful if [M]other’s
     [parental] rights were terminated, it would be in his best interest
     to have some closure around permanency and be freed for
     adoption?

     A. Yes.

Id. at 199-201.

                                    - 24 -
J-A11038-22
J-A11039-22

      With respect to A.S.C., Paller testified that she “was very clear she did

not want to leave the foster home and wants to live there forever, but also

wanted to talk to mom once in a while.” Id. at 15. Tillman testified that A.S.C.

shares a parent-child bond with the original foster parents, who are a pre-

adoptive resource. Id. at 191, 193. She recommended that A.S.C. be adopted

because Mother “still has the therapy piece that needs to be worked on, and

it is important that [A.S.C.] . . . reaches permanency.” Id. at 194. A.S.C.’s

therapist, Reeves, testified that A.S.C. has a parent-child bond with the

original foster parents, and to remove her again from their home would be

detrimental. Id. at 183.

      Based on this record, we discern no abuse of discretion by the trial court

pursuant to Section 2511(b) with respect to the Children. See In re Adoption

of C.D.R., 111 A.3d 1212, 1220 (Pa.Super. 2015) (concluding that the

mother’s bond with the child was outweighed by the mother’s “repeated failure

to remedy her parental incapacity,” and by the child’s need for permanence

and stability).

      The Children have been without permanency and stability for a period

of forty-five months, Mother had not progressed enough for the Children to

be reunified with her at the time the subject proceeding, and we discern no

error in the conclusion that terminating her parental rights will serve the

developmental, physical, and emotional needs and welfare of the Children. We

therefore affirm the decrees.


                                     - 25 -
J-A11038-22
J-A11039-22

     Finally, although Mother filed notices of appeal from the goal change

orders, she omits any discussion of them in her briefs. She thus waived any

claim concerning the goal change orders. See In re M.Z.T.M.W., 163 A.3d

462, 465-66 (Pa.Super. 2017). In addition, given our disposition of Mother’s

appeals from the involuntary termination decrees, her appeals from the goal

change orders would be moot even if she had preserved them. See In the

Interest of D.R.-W., 227 A.3d 905, 917 (Pa.Super. 2020).

     Decrees affirmed. Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/2022




                                   - 26 -